         Case 1:21-cv-00739-MBH Document 9 Filed 04/27/21 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **  *
                                       *
  CHARLES DANIELSON,                   *
                  Plaintiff,           *
                                       *
           v.                          * No. 21-739C
                                       * Filed: April 27, 2021
  UNITED STATES,                       *
                  Defendant.           *
                                       *
    * * * * * * * * * * * * * * * * ** *
                                   ORDER

        On January 11, 2021, plaintiff filed the complaint in the above captioned case. On
March 1, 2021, defendant filed a motion to dismiss plaintiff’s complaint. Plaintiff’s
response to the motion to dismiss was due by April 1, 2021. Plaintiff did not timely file a
response to the motion to dismiss. On April 11, 2021, the court issued an Order noting
plaintiff’s failure to file a response. The court’s Order stated: “On or before Wednesday,
April 21, 2021, plaintiff shall file a response to the motion to dismiss or the case may be
dismissed for failure to prosecute.” (emphasis in original). Plaintiff again failed to timely
file a response to the motion to dismiss. As of April 27, 2021, plaintiff has not filed a
response to the motion to dismiss. Rule 41(b) of the Rules of the United States Court of
Federal Claims (RCFC) states:

       If the plaintiff fails to prosecute or to comply with these rules or a court order,
       the court may dismiss on its own motion or the defendant may move to
       dismiss the action or any claim against it. Unless the dismissal order states
       otherwise, a dismissal under this subdivision (b) and any dismissal not
       under this rule—except one for lack of jurisdiction or failure to join a party
       under RCFC 19—operates as an adjudication on the merits.

RCFC 41(b) (2020). Pursuant to RCFC 41(b), this court ORDERS that this case be
DISMISSED without prejudice.


       IT IS SO ORDERED.

                                                         s/Marian Blank Horn
                                                         MARIAN BLANK HORN
                                                                  Judge
